         Case 1:17-cv-03566-DLC Document 64 Filed 11/16/18 Page 1 of 10



UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
                                                                :
GIZMODO MEDIA GROUP, LLC,                                       : Case No. 1:17-cv-03566 (DLC)
                                                                :
                           Plaintiff,                           :
                                                                :
         vs.                                                    :
                                                                :
DEPARTMENT OF JUSTICE,                                          :
                                                                :
                           Defendant.                           :
                                                                :
---------------------------------------------------------------X




                 REPLY MEMORANDUM IN FURTHER SUPPORT OF
              PLAINTIFF’S CROSS-MOTION FOR SUMMARY JUDGMENT



                                                       David A. Schulz
                                                       Jacquelyn N. Schell
                                                       BALLARD SPAHR LLP
                                                       1675 Broadway, 19th Floor
                                                       New York, NY 10022
                                                       schulzd@ballardspahr.com
                                                       schellj@ballardspahr.com
                                                       Telephone: 212.850.6103
                                                       Facsimile: 212.223.1942

                                                       Counsel for Plaintiff
                                                       Gizmodo Media Group, LLC
         Case 1:17-cv-03566-DLC Document 64 Filed 11/16/18 Page 2 of 10




                                PRELIMINARY STATEMENT

       The issue presented by the cross-motions for summary judgment is far simpler than the

Department of Justice (“DOJ”) would have it: The President of the United States has asserted

that the prior administration surveilled his campaign during the 2016 election, and DOJ insists it

may refuse to say whether records of any such surveillance exist. It may not. DOJ cannot refuse

to disclose the existence or non-existence of records relating to surveillance of the 2016 Trump

campaign that the President has officially acknowledged to have occurred.

       DOJ does not dispute the controlling legal standard. A Glomar response is not permitted

where the national security information that would be revealed by confirming the existence of

records has already been officially acknowledged. Mem. in Supp. of Def.’s Mot. for Summ. J.

and in Opp. to Pl.’s Cross-Mot. for Summ. J. (“DOJ Reply”) at 5, Dkt. 63. Under this standard,

DOJ’s partial Glomar response is plainly improper. Gizmodo seeks records submitted to or

received from the FISA Court in connection with any warrants sought by DOJ to surveil

candidate Trump or his associates in 2016, and this is precisely the surveillance the President has

officially acknowledged—loudly and repeatedly. Mem. in Supp. of Pl.’s Cross-Mot. for Summ.

J. and in Opp. to Def.’s Mot. for Summ. J. (“Gizmodo Mem.”) at 7-8, 13, Dkt. 61. Confirming

the existence or non-existence of the requested records will reveal nothing more than has the

President himself.

       Desperate to avoid this conclusion, DOJ distorts the facts. It argues that the President

acknowledged nothing more than surveillance of candidate Trump at home in Trump Tower, and

it has revealed that no records of this surveillance exist. But the presidential Tweets and other

statements acknowledge much more. Their plain and intended meaning broadly asserts that

surveillance was conducted of the Trump campaign during the 2016 election.

                                                 1
         Case 1:17-cv-03566-DLC Document 64 Filed 11/16/18 Page 3 of 10



       DOJ alternatively argues that its Glomar non-response is proper because responding to

Gizmodo’s request would reveal information about “specific authorized FISA warrants …to

individual surveillance subjects,” and such details have never been officially acknowledged.

DOJ Reply at 8. While the absence of prior acknowledgement of such details might justify

withholding or redacting the requested records to protect against disclosure of those details, it

does not justify a refusal to disclose whether any records of campaign surveillance even exist.

       This is not a trivial distinction. The President has accused his predecessor of spying on

his campaign for political purposes. If true, there was an alarming violation of fundamental

democratic principles by the Obama administration. If untrue, the President has misled the

American people on a matter of great significance. Either way, the public has a right to know. If

the President’s words have no meaning, or their veracity can never be confirmed, our democracy

cannot function.

       The Court should reject the Glomar response and require DOJ to respond to Gizmodo’s

FOIA Request, disclose the existence of any further responsive records, and identify a proper

basis for withholding any record, in whole or in part.

                                          ARGUMENT

              NO PROPER BASIS EXISTS FOR DOJ’s GLOMAR RESPONSE

       As framed by the cross-motions for summary judgment, the issue presented is whether the

President and his subordinates have officially acknowledged the specific surveillance that is the

subject of Gizmodo’s FOIA Request. If so, the parties agree that DOJ’s Glomar response must

be rejected. See DOJ Reply at 5; Gizmodo Mem. at 11-12. As the Second Circuit has instructed,

“[t]he official acknowledgement doctrine prohibits agencies from ‘provid[ing] a Glomar

response when the existence or nonexistence of the particular records covered by the Glomar

                                                 2
         Case 1:17-cv-03566-DLC Document 64 Filed 11/16/18 Page 4 of 10



response has been officially and publicly disclosed.’” Florez v. CIA, 829 F.3d 178, 186 (2d Cir.

2016) (citation omitted); see also, James Madison Project v. DOJ, --- F. Supp. 3d ----, 2018 WL

4283562, at *5 (D.D.C. Sept. 7, 2018) (to defeat a Glomar response, “a plaintiff need not show

that that the actual contents of the particular records sought have been disclosed; rather they must

establish that the agency has previously acknowledged the fact of the existence of responsive

records”). As established in the record before this Court, the President did acknowledge the

specific surveillance that is the subject of Gizmodo’s Request, and no proper basis exists for

DOJ’s partial Glomar response.

A.     DOJ Disregards the Plain Meaning of the President’s
       Statements About Surveillance of His Campaign

       As Gizmodo has demonstrated, the President and his administration have repeatedly

claimed that his campaign for President was surveilled during the 2016 election. His ongoing

stream of tweets, admitted by DOJ to constitute official statements,1 includes clear

acknowledgments of campaign surveillance, such as:

               Is it legal for a sitting President to be ‘wire tapping’ a race for
               president prior to an election? . . . 2

               [FISA Act] may have been used, with the help of the discredited
               and phony Dossier, to so badly surveil and abuse the Trump
               Campaign by the previous administration and others?3


1
 Kutner Decl. Ex. 1, Dkt. 32-1; see also Defs.’ Suppl. Submission & Further Resp. to Pls.’ Post-
Briefing Notices at 4, James Madison Project v. DOJ, No. 1:17-cv-00144-APM (D.D.C. Nov.
13, 2017), Dkt. 29 (“[T]he government is treating the President’s statements to which plaintiffs
point – whether by tweet, speech or interview – as official statements of the President of the
United States.”).
2
 Donald J. Trump (@realDonaldTrump), Twitter (Mar. 4, 2017, 5:49 am),
https://twitter.com/realdonaldtrump/status/837993273679560704 (emphasis added).
3
 Donald J. Trump (@realDonaldTrump), Twitter (Jan. 11, 2018, 6:33 am),
https://twitter.com/realDonaldTrump/status/951431836030459905 (emphasis added).

                                                  3
         Case 1:17-cv-03566-DLC Document 64 Filed 11/16/18 Page 5 of 10



               FISA abuse, Christopher Steele & his phony and corrupt Dossier,
               the Clinton Foundation, illegal surveillance of Trump Campaign,
               Russian collusion by Dems - and so much more. Open up the
               papers & documents without redaction? Come on Jeff, you can do
               it, the country is waiting!4

               “The Obama people did something that’s never been done...They
               spied on a rival presidential campaign. . . .5

               I mean they were surveilling my campaign.6

       DOJ spends much of its reply fighting the plain meaning of these disclosures, discarding

the President’s words in favor of more circumspect statements by FBI Director Comey and

narrower disclosures in the Nunes Memo and Page Document. DOJ Reply at 4-5. It also cherry-

picks isolated presidential references to “Trump Tower” and “my phones” as somehow cabining

the broad and intended meaning of the President’s other acknowledgements. Id. at 5; Mem. in

Supp. of Def.’s Mot. for Summ. J. (“DOJ Mem.”), at 20, Dkt. 58. But the President’s own words

have clear meanings. They identify surveillance in 2016 of “the Trump Campaign” and the “race

for president”—phrases that encompass far more than just surveillance of the candidate himself,

only while in his New York home.

       DOJ attempts to undermine the meanings of individual presidential statements, but its

effort is unavailing. DOJ highlights, for example, that one tweet was in the form of a question,

DOJ Mem. at 22-23, but disregards the many declarative statements to the effect that “they were

surveilling my campaign.” See Daily Caller Interview at 6-7. DOJ notes that many presidential

statements made no “specific reference to FISA or the FISC, let alone applications made to the



4
 Donald J. Trump (@realDonaldTrump), Twitter (Aug. 24, 2018, 5:28 am),
https://twitter.com/realDonaldTrump/status/1032937718219714560; see also Def. Mem. at 24.
5
 Donald J. Trump (@realDonaldTrump), Twitter (Aug. 29, 2018, 7:12 am),
https://twitter.com/realDonaldTrump/status/1034775835004358656 (emphasis added).

                                                4
           Case 1:17-cv-03566-DLC Document 64 Filed 11/16/18 Page 6 of 10



FISC in 2016 for authorization to conduct surveillance,” DOJ Reply at 5, but ignores the

President’s tweets that do expressly reference warrants obtained from the FISA court. See supra,

p. 3 fn. 2, 3. And DOJ dismisses the President’s declassification order because it only references

documents relating to the now disclosed Carter Page warrants, DOJ Reply at 7-8, but elides the

many, broader presidential references to surveillance that are not limited to Carter Page. See

Gizmodo Mem. at 1-6, 8-11.

          DOJ is on no more solid ground in noting that some of the President’s statements quote

news reports or in citing decisions holding that disclosures made by the press and reactions of

officials to press reports are not “official disclosure[s].” DOJ Reply at 6-7. See Wilson v. CIA,

586 F.3d 171, 186 (2d Cir. 2009) (ruling that press reports about individual’s prior employment

with CIA were not official statements by CIA); James Madison Project, 2018 WL 4283562, at

*38-39 (ruling that statements responding to a press report and speculating about the source of

leaked documents were not official statements).7 None of these cases, however, involved

government officials expressly endorsing and adopting the truth of published accounts, as

happened here. While anonymously-sourced news stories may not themselves constitute official

disclosures, the President and other officials in this case cited, quoted, and publicly approved of

published reports of campaign surveillance, and used the press accounts to bolster the veracity of

other independently-made official statements. See Kutner Decl. Ex. 1, 3.



6
    Decl. of J. Schell Ex. 1 (“Daily Caller Interview”) at 6-7, Dkt. 62-1.
7
 Other cases cited by DOJ for this point do not involve press reports. Fitzgibbon v. CIA, 911
F.2d 755, 765 (D.C. Cir. 1990) (cited in DOJ Reply at 6) (considering disclosure of executive
branch documents by Congress, without reference to press reports); Wolf v. CIA, 473 F.3d 370,
378 (D.C. Cir. 2007) (cited in DOJ Reply at 6) (referencing difference between official
acknowledgements and “public speculation” and rejecting Glomar response in light of official
acknowledgements).

                                                    5
         Case 1:17-cv-03566-DLC Document 64 Filed 11/16/18 Page 7 of 10



       DOJ simply cannot deny the broad campaign surveillance described by the President.

Those disclosures constitute official acknowledgment of the surveillance activity. See Gizmodo

Mem. at 13-14.

B.     The Scope of Gizmodo’s Request Matches the
       Scope of the President’s Acknowledgements

       DOJ mischaracterizes the Gizmodo Request in claiming that it does not seek information

that matches the information disclosed by the President. DOJ describes the Request as seeking

“the existence or non-existence of specific authorized FISA warrants as to individual surveillance

subjects” and then underscores that details about individual surveillance subjects “have not been

disclosed in any of the non-specific statements referenced throughout Plaintiff’s brief.” DOJ

Reply at 8. Actually, the Request asks for any records of the surveillance program the President

specifically described—records from 2016 relating to “one or more warrants to conduct

electronic surveillance on Mr. Trump, any of his associates, any of his properties, and/or any

foreign entities . . . with whom he or his associates were alleged to be in communication.” Decl.

of G. Weinsheimer (“Orig. Weinsheimer Decl.”) ¶ 4, Dkt. 22. While DOJ might be able to

withhold never-acknowledged details of the surveillance, it cannot refuse to disclose the

existence or non-existence of records relating to the acknowledged surveillance.

       This conclusion is compelled by the holdings in ACLU v. CIA and Smith v. CIA, which

DOJ is unable to distinguish. In ACLU v. CIA, the President and other administration officials

acknowledged the United States’ participation in drone strikes, and the ACLU thereafter sought

records relating to the CIA’s interest in those strikes. 710 F.3d 422 (D.C. Cir. 2013). Because

there had been no acknowledgement that the CIA specifically had conducted drone strikes, the




                                                6
         Case 1:17-cv-03566-DLC Document 64 Filed 11/16/18 Page 8 of 10



CIA interposed a Glomar response, claiming it would damage national security to state whether

the CIA possessed any records reflecting a CIA interest in the strikes. Id. at 425-26.

       The ACLU court rejected that Glomar response. It held that official acknowledgement of

U.S. drone strikes and the CIA’s officially acknowledged role in intelligence operations rendered

a Glomar response untenable. Admitting the existence of records reflecting a CIA “intelligence

interest” in drone strikes would not reveal anything that was not already effectively disclosed.

The CIA’s Glomar response “asked the courts to stretch that doctrine too far—to give their

imprimatur to a fiction of deniability that no reasonable person would regard as plausible.” Id. at

431.

       So, too, in Smith v. CIA, 246 F. Supp. 3d 28, 33 (D.D.C. 2017), the government’s Glomar

response was rejected because it was “neither logical nor plausible” in light of official

disclosures. There, President Obama had stated that “due to American military and intelligence

assistance, which my administration has provided at unprecedented levels, Israel can defend itself

against any conventional danger,” and based on this statement, plaintiff sought records regarding

the line items in the CIA’s budget relating to Israel. Id. at 32. The government argued that a

Glomar response was proper because the President had neither referenced the CIA as the specific

source of the “American military and intelligence assistance” nor specifically disclosed the

existence of “budget line items” for the assistance. The Court rejected the argument. The CIA

was the logical source for “intelligence” aid and any support would necessarily have a cost and

therefore a line item. Id. at 33-34. A Glomar response was not proper because disclosing the

existence or non-existence of the requested records would not plausibly reveal anything not

already officially acknowledged. See id. at 32 (in assessing a Glomar response “the court must

analyze only whether the prior disclosure acknowledges the existence of the records sought”).

                                                 7
         Case 1:17-cv-03566-DLC Document 64 Filed 11/16/18 Page 9 of 10



       So too here, the government’s Glomar is not proper because disclosing the existence or

non-existence of the requested records would not reveal any information not already officially

acknowledged by the President himself. The President has repeatedly stated that there was

surveillance of his campaign, involving the Foreign Intelligence Surveillance Court, and based on

his statements there must necessarily be “documents relating to … warrants to conduct electronic

surveillance on Mr. Trump, any of his associates, any of his properties, and/or any foreign

entities … with whom he or his associates were alleged to be in communication.” Orig.

Weinsheimer Decl. ¶ 4. Disclosing whether any records exist that are responsive to the Gizmodo

Request, as FOIA otherwise requires DOJ to do, will reveal nothing new.

       DOJ has no answer to this precedent, and the cases it cites are inapposite. In Wilner v.

NSA, the government officially acknowledged the existence of the Terrorist Surveillance

Program (“TSP”), but the FOIA request sought records showing whether, under the TSP, NSA

had surveilled specific individuals, for whom TSP surveillance had never been acknowledged.

592 F.3d 60, 64-65 (2d Cir. 2009). In Moore v. CIA, the FBI produced documents relating to the

plaintiff’s father, which the CIA had redacted. The court rejected plaintiff’s argument that these

redactions constituted a CIA admission that it had documents relating to his father because

plaintiff could not show the redactions related to the father, as opposed to some other national

security information. 666 F.3d 1330, 1334 (D.C. Cir. 2011). Both cases allowed a Glomar

response because disclosing the existence of responsive records would necessarily reveal national

security information not already officially acknowledged. That is not true here.

       Because the Gizmodo Request matches the President’s official acknowledgment, a

Glomar response is not proper.



                                                 8
        Case 1:17-cv-03566-DLC Document 64 Filed 11/16/18 Page 10 of 10



                                         CONCLUSION

       For the foregoing reasons and the reasons set forth in Gizmodo’s initial memorandum in

support of its cross-motion for summary judgment, this Court should (i) deny DOJ’s motion for

summary judgment and grant Gizmodo’s cross-motion for summary judgment; (ii) reject NSD’s

Glomar response and order it to fully process the Request; (iii) order NSD to produce all

responsive documents; (iv) award Gizmodo the costs of this proceeding, including reasonable

attorney’s fees, as expressly permitted by 5 U.S.C. § 552(a)(4)(E); and (v) grant such other and

further relief as the Court deems just and proper.


Dated: New York, New York
       November 16, 2018
                                           Respectfully submitted,

                                           BALLARD SPAHR LLP

                                           By:   /s/ David A. Schulz
                                                   David A. Schulz

                                           David A. Schulz
                                           Jacquelyn N. Schell
                                           1675 Broadway, 19th Floor
                                           New York, NY 10019
                                           schulzd@ballardspahr.com
                                           schellj@ballardspahr.com
                                           Telephone: 212.850.6103
                                           Facsimile: 212.223.1942
                                           Counsel for Plaintiff
                                           Gizmodo Media Group, LLC




                                                 9
